Citation Nr: 0627028	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

A motion to advance this appeal on the Board's docket has 
been granted under the authority of 38 U.S.C.A. § 7107(a) and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Credible supporting evidence reflects that the base at 
which the veteran was stationed during his time in Vietnam 
was subjected to enemy attack. 

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Factual Background and Analysis.  The veteran served in 
Vietnam from January 1966 until shortly before his release 
from the Army in early November 1966.  During his time in 
Vietnam, he was assigned to Headquarters and Headquarters 
Company, 41st Signal Battalion as a management specialist.  
His service medical records are negative for evidence of any 
psychiatric disability during service. 

VA and private treatment records dated in November 2003 show 
that the veteran was diagnosed with PTSD.  Private treatment 
records show that the veteran complained of recurrent 
flashbacks related to Vietnam and difficulty sleeping.  A 
November 2003 VA summary shows that the veteran was referred 
for evaluation regarding service connection for PTSD, as a 
result of which he was diagnosed with PTSD.  The diagnosis 
was based upon the veteran's account of stressful events he 
experienced during his service in Vietnam, the most 
troublesome of which was being subjected to "fire" (whether 
this consisted of small arms fire or rocket/mortar attacks 
was not specified) from enemy located on a nearby mountain.  

Having determined that the veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the veteran's PTSD diagnosis is based upon a verified 
stressor.

The veteran has submitted statements (and reported to various 
examiners, including on VA evaluation for PTSD in November 
2003), indicating that while his military occupational 
specialty was essentially "clerk," he did "whatever the 
situation called for" including performing guard duty and 
helping out at the local field hospital.  He noted that he 
was "as subject to get killed or wounded just as well as the 
infantry."  The veteran reported that during his first 6 
months in Vietnam his base was subject to incoming fire from 
enemy located on a nearby mountain almost every night.  Other 
reported stressors involved the wounding of a fellow 
serviceman by the name of Hopkins, who was in the tent next 
to the veteran's tent.  Hopkins lost his lower right leg when 
a canister from an illumination round came through the roof 
of his tent in April 1966.  The veteran also reported a 
stressor involving a helicopter crash in the mountains above 
the camp, and the death of an officer who had been his 
company commander before either was sent to Vietnam.

VA sent service records for the veteran as well as a copy of 
the veteran's letter detailing the stressful events he 
experienced while in Vietnam to what is now known as the 
United States Army and Joint Services Records Research Center 
(JSRRC) for verification.  JSRRC noted that the veteran's 
unit, the 41st Signal Battalion, had been located at Qui 
Nhon.  It was reported that the Operational Report - Lessons 
Learned for that time period showed that Viet Cong attacks 
and terrorist activities had increased, and that there was an 
attack on the Qui Nhon Ammunition Dump in late April 1966.  
JSRRC was also able to verify that three individuals by the 
last name of "Hopkins" were injured during the time period 
that the veteran had reported.

The Board finds that the veteran's accounts of his 
experiences in Vietnam which he provided in written 
statements and to the psychiatrist who examined him in 
November 2003 are consistent, plausible and supported by 
service records.  Thus, the Board finds the veteran's account 
of his experiences in Vietnam to be credible and entitled to 
considerable probative value.  Additionally, the Board finds 
that official service records confirm that the base at which 
the veteran's unit was located was subjected to an enemy 
attacks in late April 1966.  Service medical records tend to 
confirm that the veteran was present at the base during the 
time of the enemy attack.  Accordingly, the Board finds that 
the veteran's cited stressor of being subjected to incoming 
fire is corroborated.  See Pentecost, supra (holding that 
base subjected to mortar/rocket attack during the time that 
the veteran was stationed at the base may in some cases be a 
satisfactory stressor for PTSD).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that 
service connection for PTSD is warranted.

Duties to Notify and Assist the Appellant.  In light of the 
favorable disposition, the Board finds that a discussion as 
to whether VA duties pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the veteran. 


ORDER

Service connection for PTSD is granted.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


